DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 17-19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi et al. 
Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses:
Regarding claim 1, a phosphor wheel (Figure 1, element 109), comprising: a driving motor (Figure 1, element 112), comprising: a motor body (Figure 1, element 117b); and a rotating member (Figure 1, element 117a), wherein the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate relative to the motor body (Figure 1, element 117b) along a rotation axis (clearly illustrated in Figure 1); a temperature interference element (element 119), disposed on the rotating member (Figure 1, element 117a); a substrate (element 110 illustrated in Figure 1 and 4A), disposed on the temperature interference element (Figure 4A, element 119), wherein the temperature interference element (Figure 4A, element 119) is connected with the rotating member (Figure 1, element 117a) and the substrate (element 110 illustrated in Figure 1 and 4A), the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate the temperature interference element (element 119) and the substrate (element 110 illustrated in Figure 1 and 4A) relative to the motor body (Figure 1, element 117b), the substrate (element 110 illustrated in Figure 1 and 4A) comprises a first surface (i.e. right side of element 110) and a second surface (i.e. left side of element 110) disposed opposite to each other, and the second surface (i.e. left side of element 110) is located between the 
Regarding claim 2, a thickness (Figure 4A, element H) of the temperature interference element (Figure 4A, element 119) is greater than 0.2 mm and less than 10 mm (page 2, paragraph 0038, lines 2-3).
Regarding claim 5, the temperature interference element (Figure 4A, element 119) is a heat dissipating element (page 4, paragraph 0054, lines 2-6), and a thermal conductivity of the temperature interference element is greater than 10 W/mK (i.e. it is well known in the art that the thermal conductivity of copper is higher than 10 W/mK).
Regarding claim 7, the substrate (element 110 illustrated in Figure 1 and 4A) is a heat dissipating member (page 2, paragraph 0032, lines 17-18), and the substrate comprises a material (i.e. aluminum) having a thermal conductivity greater than 10 W/mK (i.e. it is well known in the art that the thermal conductivity of aluminum is higher than 10 W/mK).
Regarding claim 17, at least one spoiler (i.e. convex portions; page 2, 1aparagraph 0034, lines 10) of the temperature interference component (Figure 4A, element 119) is a protruding member (clearly illustrated in Figure 4A).
Regarding claim 18, a projection apparatus (Figure 10, element 300), comprising: an illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b), a light valve (Figure 10, element 312) and a projection lens (Figure 10, element 313), wherein the illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b) is for providing an illumination beam, the light valve (Figure 10, element 312) is disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam (page 4, paragraph 0063, lines 5-7), the projection lens (Figure 10, element 313) is disposed on a transmission path of the image beam (page 4, paragraph 0063, lines 8-11), and the illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b) comprises: an exciting light source (i.e. laser diodes; page 3, paragraph 0045, line 2), for providing an exciting beam (i.e. blue light); and a phosphor wheel (Figure 10, element 206), disposed on a transmission path of the exciting beam and comprising: a driving motor (Figure 1, element 112), comprising: a motor body (Figure 1, element 117b); and a rotating member (Figure 1, element 117a), wherein the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate relative to the motor body (Figure 1, element 
Regarding claim 19, a phosphor wheel (Figure 1, element 109), comprising: a driving motor (Figure 1, element 112), comprising: a motor body (Figure 1, element 117b); and a rotating member (Figure 1, element 117a), wherein the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate relative to the motor body (Figure 1, element 117b) along a rotation axis (clearly illustrated in Figure 1); a temperature interference element (element 119), disposed on the rotating member (Figure 1, element 117a); a substrate (element 110 illustrated in Figure 1 and 4A), disposed on the temperature interference element (Figure 4A, element 119), wherein the temperature interference element (Figure 4A, element 119) is connected with the rotating member (Figure 1, element 117a) and the substrate (element 110 illustrated in Figure 1 and 4A), the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate the temperature interference element (element 119) and the substrate (element 110 illustrated in Figure 1 and 4A) relative to the motor body (Figure 1, element 117b), the substrate (element 110 illustrated in Figure 1 and 4A) comprises a first surface (i.e. right side of element 110) and a second surface (i.e. left side of element 110) disposed opposite to each other, and the second surface (i.e. left side of element 110) is located between the first surface (i.e. right side of element 110) and the rotating member 
Regarding claim 24, a projection apparatus (Figure 10, element 300), comprising: an illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b), a light valve (Figure 10, element 312) and a projection lens (Figure 10, element 313), wherein the illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b) is for providing an illumination beam, the light valve (Figure 10, element 312) is disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam (page 4, paragraph 0063, lines 5-7), the projection lens (Figure 10, element 313) is disposed on a transmission path of the image beam (page 4, paragraph 0063, lines 8-11), and the illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b) comprises: an exciting light source (i.e. laser diodes; page 3, paragraph 0045, line 2), for providing an exciting beam (i.e. blue light); and a phosphor wheel (Figure 10, element 206), disposed on a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. 
Yamagishi et al. (US Pub. No. 2017/0175989 A1) disclose a temperature interference element (Figure 4A, element 119).  Yamagishi et al. do not explicitly state a temperature interference element as a heat insulating element, and a thermal 
The applicant should note that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. 
Yamagishi et al. (US Pub. No. 2017/0175989 A1) disclose a temperature interference element (Figure 4A, element 119).  Yamagishi et al. do not explicitly state a product of the thermal conductivity of the temperature interference element and the thickness of the temperature interference element is less than 0.01.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to a product of the thermal conductivity of the temperature interference element and the thickness of the temperature interference element is less than 0.01 the purpose of obtaining an enhanced heat dissipating effect, and for accelerating heat exchange 
The applicant should note that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. 
Yamagishi et al. (US Pub. No. 2017/0175989 A1) disclose a temperature interference element (Figure 4A, element 119).  Yamagishi et al. do not explicitly state a product of the thermal conductivity of the temperature interference element and the thickness of the temperature interference element is greater than 0.002.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a product of the thermal conductivity of the temperature interference element and the thickness of the temperature interference element is greater than 0.002 the purpose of obtaining an enhanced heat dissipating effect, and for accelerating heat exchange between the air and the substrate by causing a turbulent flow of air near the back side of the substrate (Yamagishi et al., page 2, paragraph 0034, lines 13-18).
The applicant should note that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the applicant should note that it .
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Yamagishi et al. in view of Hsu et al.
The applied reference has a common inventors and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Yamagishi et al. (US Pub. No. 2017/0175989 A1) teaches the salient features of the present invention as explained above except an adhesive layer, wherein the adhesive layer is disposed between the temperature interference element and the rotating member to cause the temperature interference element is bonded to the rotating member.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive layer, wherein the adhesive layer is disposed between the temperature interference element and the rotating member to cause the temperature interference element is bonded to the rotating member as shown by Hsu et al. in combination with Yamagishi et al.’s invention for the purpose reducing the heat conduction area (Hsu et al., page 3, paragraph 0029, lines 5-6).
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Yamagishi et al. in view of Hsu et al.
The applied reference has a common inventors and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 

Yamagishi et al. (US Pub. No. 2017/0175989 A1) teaches the salient features of the present invention as explained above except an adhesive layer, wherein the adhesive layer is disposed between the temperature interference element and the substrate to cause the substrate is bonded to the temperature interference element.
Hsu et al. (US Pub. No. 2020/0004118 A1) discloses an adhesive layer (Figure 4, element 160), wherein the adhesive layer (Figure 4, element 160) is disposed between the temperature interference element (Figure 4, element 140) and the substrate (Figure 4, element 180) to cause the substrate (Figure 4, element 180) is bonded to the temperature interference element (Figure 4, element 140).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive layer, wherein the adhesive layer is disposed between the temperature interference element and the substrate to cause the substrate is bonded to the temperature interference element as shown by Hsu et al. in combination with Yamagishi et al.’s invention for the purpose reducing the heat conduction area (Hsu et al., page 3, paragraph 0029, lines 5-6).

Allowable Subject Matter
Claims 10-16 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses an adhesive layer (i.e. organic adhesive; page 3, paragraph 0041, lines 6-8) disposed between the temperature interference element (element 119) and the substrate (element 110) to cause the substrate is bonded to the temperature interference element (page 3, paragraph 0041, lines 6-8).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a temperature interference element comprising a third surface and a fourth surface disposed opposite to each other, the third surface is located between the fourth surface and the rotating member, the temperature interference element further comprises a central region adjacent to the rotating member and a peripheral region away from the rotating member, the peripheral region surrounds the central region, and the adhesive layer is disposed between the peripheral region of the temperature interference element and the substrate.
Regarding claim 11, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses an adhesive layer (i.e. organic adhesive; page 3, paragraph 0041, lines 6-8) disposed between the temperature interference element (element 119) and 
Regarding claim 12, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses an adhesive layer (i.e. organic adhesive; page 3, paragraph 0041, lines 6-8) disposed between the temperature interference element (element 119) and the substrate (element 110) to cause the substrate is bonded to the temperature interference element (page 3, paragraph 0041, lines 6-8).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a temperature interference element comprising a third surface and a fourth surface disposed opposite to each other, the third surface is located between the fourth surface and the rotating member, the fourth surface is located between the third surface and the second surface of the substrate, and an area of the fourth surface is smaller than an area of the second surface of the substrate.
Regarding claim 13, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses an adhesive layer (i.e. organic adhesive; page 3, paragraph 0041, lines 6-8) disposed between the temperature interference element (element 119) and the substrate (element 110) to cause the substrate is bonded to the temperature interference element (page 3, paragraph 0041, lines 6-8).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a temperature interference element comprising a third surface and a fourth surface disposed opposite to each other, the third surface is located between the fourth surface and the rotating member, the fourth surface is located between the third surface and the second surface of the substrate, and an area and a shape of the fourth surface are the same as an area and a shape of the second surface of the substrate.
Regarding claim 14, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses an adhesive layer (i.e. organic adhesive; page 3, paragraph 0041, lines 6-8) disposed between the temperature interference element (element 119) and the substrate (element 110) to cause the substrate is bonded to the temperature interference element (page 3, paragraph 0041, lines 6-8).  However, Yamagishi et al. and the prior art of record neither shows nor suggests the temperature interference element further comprises a third surface and a fourth surface disposed opposite to each other, the third surface is located between the fourth surface and the rotating member, the at least one spoiler is disposed on the third surface and protrudes or is recessed on the third surface.
Regarding claim 15, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses an adhesive layer (i.e. organic adhesive; page 3, paragraph 0041, lines 6-8) disposed between the temperature interference element (element 119) and the substrate (element 110) to cause the substrate is bonded to the temperature interference element (page 3, paragraph 0041, lines 6-8).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a the temperature interference element comprising at least one heat dissipating hole, the temperature interference element further comprises a third surface and a fourth surface disposed opposite to each other, the third surface is located between the fourth surface and the rotating member, the heat dissipating hole penetrates to the fourth surface from the third surface, and the heat dissipating hole is for allowing an airflow to penetrate the temperature interference element.
Regarding claim 16, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses an adhesive layer (i.e. organic adhesive; page 3, paragraph 0041, lines 6-8) disposed between the temperature interference element (element 119) and the substrate (element 110) to cause the substrate is bonded to the temperature interference element (page 3, paragraph 0041, lines 6-8).  However, Yamagishi et al. and the prior art of record neither shows nor suggests the temperature interference element comprising a third surface and a fourth surface disposed opposite to each other, the third surface is located between the fourth surface and the rotating member, and an area of the third surface is greater than 1.5 times of a contact area of the rotating member.
Regarding claim 20, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses a phosphor wheel (109) comprising a temperature interference element (element 119).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a phosphor wheel wherein the temperature interference element comprises a first bonding structure and a second bonding structure, the temperature interference element is boned to the rotating member by the first bonding structure, the temperature interference element is bonded to the substrate by the second bonding structure, so that the temperature interference element is fixed to the rotating member and the substrate is fixed to the temperature interference element.
Regarding claim 23, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses a phosphor wheel (109) comprising a temperature interference element (element 119).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a phosphor wheel wherein the rotating member comprises a convex portion, the convex portion penetrates a central hole of the substrate, the temperature interference element is disposed to surround the convex portion of the rotating member is located at the convex portion and a periphery of the central hole.
Regarding claims 21-22, the claims are allowable based on their dependence from allowable claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai et al. (US Pub. No. 2016/0077325 A1) discloses a color wheel suitable for being disposed at a transmission path of an illumination beam emitted from a light source of a projection device. The color wheel includes a disc. The disc is suitable for rotating with respect to an axis. The disc has a non-light converting region and a light converting region. The disc has a first reference surface and a second reference surface opposite to the first reference surface. The disc has a plurality of first disturbing portions and a plurality of second disturbing portions. The first disturbing portions are located at the first reference surface and in the non-light converting region. The second disturbing portions are located at the second reference surface and in the non-light converting region. The first disturbing portions and the second disturbing portions are structurally continuous relative to the disc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/26/2022